     Case 1:18-cv-03668-MKV-JLC Document 90 Filed 10/29/20 Page 1 of 5
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
UNITED STATES DISTRICT COURT                         DATE FILED: 10/29/2020
SOUTHERN DISTRICT OF NEW YORK

 MASON TENDERS DISTRICT COUNCIL
 WELFARE FUND; MASON TENDERS DISTRICT
 COUNCIL PENSION FUND; MASON TENDERS
 DISTRICT COUNCIL ANNUITY FUND; MASON
 TENDERS DISTRICT COUNCIL TRAINING
 FUND; MASON TENDERS DISTRICT COUNCIL                               1:18-cv-3668-MKV
 HEALTH AND SAFETY FUND; and DOMINICK
 GIAMMONA, as FUNDS’                                            OPINION AND ORDER
 CONTRIBUTIONS/DEFICIENCY MANAGER,                            ADOPTING REPORT AND
                                                              RECOMMENDATION AND
                            Plaintiffs,                        AWARDING PLAINTIFFS
                                                            ATTORNEYS’ FEES AND COSTS
                        -against-

 GIBRALTAR CONTRACTING, INC.; and
 CHRISTIAN VARELA, in his Personal Capacity,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This case arose under the Employee Retirement Income Security Act. The Court (Torres,

J.) entered an Order granting summary judgment in favor of Plaintiffs on January 6, 2020, (Order

[ECF No. 64]), followed by an Amended Order on January 14, 2020 (Amended Order [ECF No.

66]). This case was reassigned to me on February 6, 2020.

       On February 18, 2020, the Court entered Judgment in accordance with the Order and

Amended Order by Judge Torres awarding Plaintiffs, inter alia, “reasonable attorneys’ fees and

costs to be fixed by subsequent motion.” (Judgment [ECF No. 70].) On February 19, 2020, the

Court referred this matter to Magistrate Judge Cott for resolution of Plaintiffs’ forthcoming Motion

for Attorneys’ Fees. (Order Referring Case to Magistrate Judge [ECF No. 71].) On March 30,

2020, Plaintiffs filed their Motion for Attorneys’ Fees and supporting papers, requesting

$174,671.50 in attorneys’ fees and $7,339.25 in costs, for a total of $182,010.75. (Decl. Bruce L.

Listhaus Supp. Mot. Attorney Fees [ECF No. 76]; Mot. Attorney Fees [ECF No. 74].) Defendants
       Case 1:18-cv-03668-MKV-JLC Document 90 Filed 10/29/20 Page 2 of 5




filed their Opposition on April 20, 2020 (Mem. Opp. Mot. Attorney Fees [ECF No. 83]); and

Plaintiffs filed their Reply and additional supporting papers on May 15, 2020 (Reply Mem. Supp.

Mot. Attorney Fees [ECF No. 88]).

       On October 6, 2020, Magistrate Judge Cott issued a Report and Recommendation

recommending that a “20% across-the-board reduction in the attorneys’ fees requested, for an

award of $139,737.20, and an award of $7,339.25 in costs, for a total of $147,076.45.” (Report &

Recommendation (“R&R”) 1 [ECF No. 89].) The deadline for objections from the parties expired

on October 20, 2020. To date, no objections have been filed.

       In reviewing a magistrate judge’s report and recommendation, a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1). Parties are given fourteen days to raise objections to the report

and recommendation. Id. “A district court must review de novo ‘those portions of the report or

specified proposed findings or recommendations to which objection is made.’”             George v.

Professional Disposables Int’l, Inc., No. 15-CV-3385 (RA), 2016 WL 3906715, at *1 (S.D.N.Y.

July 14, 2016) (quoting 28 U.S.C. § 636(b)(1)); see also Fed. R. Civ. P. 72(b) (“The district judge

must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.”). “Where no timely objection has been made, the district court may adopt the report

and recommendation, ‘provided no clear error is apparent from the face of the record.’” Gao v.

Perfect Team Corp., 10 Civ. 1637 (ENV) (CLP), 2016 WL 1464556, at *1 (E.D.N.Y. Apr. 13,

2016) (quoting Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54 F. Supp. 3d

279, 283 (E.D.N.Y. 2014)); see also Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008) (“To

accept those portions of the report to which no timely objection has been made, a district court

need only satisfy itself that there is no clear error on the face of the record.” (quoting Arthur v.

Goord, No. 06 Civ. 326(DLC), 2008 WL 482866, *3 (S.D.N.Y. Feb. 21, 2008))). Clear error is

                                                  2
       Case 1:18-cv-03668-MKV-JLC Document 90 Filed 10/29/20 Page 3 of 5




present where “upon review of the entire record, [the Court is] ‘left with the definite and firm

conviction that a mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir.

2006) (quoting United States v. Garcia, 413 F.3d 201, 222 (2d Cir. 2005)).

       Although no objections have been filed, and thus de novo is not required, the Court

carefully reviewed the Report and Recommendation de novo in an abundance of caution. See Yash

Raj Films (USA) Inc. v. Bobby Music Co. & Sporting Goods Inc., No. 01-CV-8378 (JFB)(CLP),

2007 WL 9706614, at *1 (E.D.N.Y. Sept. 20, 2007). The Court finds no error—clear or

otherwise—in Magistrate Judge Cott’s thorough and well-reasoned Report and Recommendation.

       The Report and Recommendation reflects a meticulous review of Plaintiffs’ submissions

and a well-reasoned application of the relevant caselaw. Magistrate Judge Cott’s thoroughness is

evident from his independent review and analysis of Plaintiffs’ submissions to determine whether

the hourly rates billed by Plaintiffs’ attorneys were reasonable even though Defendant did not

challenge the billing rates. (R&R 8.) As Magistrate Judge Cott recommends, a twenty-percent

across-the-board reduction is appropriate here to account for the issues described in the Report and

Recommendation: (1) a senior associate with the second-highest hourly rate doing “a large portion

of the document review even though such a task would have been better suited for a junior

associate” (R&R 13–14); (2) the slightly excessive number of hours billed for depositions (R&R

15–17); (3) the vagueness of certain billing entries (R&R 18–20); and (4) some use of block-billing

(R&R 20–22). See Kirsch v. Fleet Street, Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (affirming twenty-

percent reduction “for vagueness, inconsistencies, and other deficiencies in the billing records”);

U.S. Football League v. Nat’l Football League, 887 F.2d 408, 415 (2d Cir. 1989) (affirming thirty-

percent reduction for, inter alia, vagueness in certain time entries); Jarosz v. Am. Axle & Mfg.,

Inc., No. 12-CV-39S, 2019 WL 6723741, at *9 (W.D.N.Y. Dec. 11, 2019) (applying twenty-

percent reduction “to trim duplicative and excessive time . . . and to account for vague and block-

                                                  3
      Case 1:18-cv-03668-MKV-JLC Document 90 Filed 10/29/20 Page 4 of 5




billed entries”); Montefiore Med. Ctr. v. Local 272 Welfare Fund, Nos. 09-CV-3096 (RA)(SN),

14-CV-10229 (RA)(SN), 2019 WL 4565099, at *11 (S.D.N.Y. Sept. 19, 2019) (applying twenty-

percent reduction to “ensure[] that [plaintiff] does not recover for clerical work, improper block-

billing, and vague billing entries” and to “account[] for other unreasonably expended hours”);

Anthony v. Franklin First Fin., Ltd., 844 F. Supp. 2d 504, 509 (S.D.N.Y. 2012) (applying twenty-

percent reduction for some excessive or unnecessary hours billed); Price v. Cushman & Wakefield,

Inc., No. 08 Civ. 8900 (SC), 2012 WL 13070114, at *8 (S.D.N.Y. Jan. 4, 2012) (applying twenty-

percent reduction for, inter alia, block-billing and vague entries); Alexander v. Amchem Prods.,

Inc., 07 Civ. 6441 (RJS), 2008 WL 1700157 at *8 (S.D.N.Y. Apr. 3, 2008) (applying twenty-

percent reduction where counsel “failed to demonstrate the reasonableness of the proffered amount

of time spent on [certain] tasks”); Morin v. Nu-Way Plastering, Inc., No. CV 03-405(LDW)(ARL),

2005 WL 3470371, at *4 (E.D.N.Y. Dec. 19, 2005) (applying twenty-five percent reduction for

some overlap of efforts and insufficiently detailed time records); Ass’n of Holocaust Victims for

Restitution of Artwork & Masterpieces v. Bank Austria Creditanstalt AG, No. 04 Civ. 3600, 2005

WL 3099592, at *7 (S.D.N.Y. Nov. 17, 2005) (applying twenty-five percent reduction for

“instances of block billing, vagueness, and excess”); Trs. of the Bricklayers & Allied Craftworkers

Local 5 N.Y. Ret. v. Helmer-Cronin Constr., Inc., No. 03 Civ. 0748, 2005 WL 3789085, at *5

(S.D.N.Y. Oct. 24, 2005) (applying twenty-percent reduction where record was “replete with

vague entries”); Aiello v. Town of Brookhaven, No. 94-CV-2622, 2005 WL 1397202, at *3

(S.D.N.Y. June 13, 2005) (applying fifteen percent reduction to hours billed for vague time

entries); Mr. X v. N.Y. State Dep’t of Educ., 20 F. Supp. 2d 561, 564 (S.D.N.Y. 1998) (applying

twenty-percent reduction for vague and duplicative time entries); Local 32B-32J, Serv. Emps. Int’l.

Union, AFL-CIO v. Port Auth. of N.Y. & N.J., 180 F.R.D. 251, 253 (S.D.N.Y. 1998) (applying

twenty-percent reduction for vague billing descriptions); NYSA-ILA Med. & Clinical Servs. Fund

                                                 4
       Case 1:18-cv-03668-MKV-JLC Document 90 Filed 10/29/20 Page 5 of 5




v. Salco Trucking Corp., No. 90 Civ. 5949 (CSH), 1995 WL 404863, at *4 (S.D.N.Y. July 6, 1995)

(applying twenty-percent reduction due to counsel spending “excessive, but not outrageous,

amounts of time in performing certain work”).

       Accordingly, the Court HEREBY ADOPTS Magistrate Judge Cott’s Report and

Recommendation in its entirety. Plaintiffs’ Motion for Attorneys’ Fees and Costs is GRANTED

IN PART and DENIED IN PART. The Clerk of Court is respectfully requested to (1) enter

judgment for Plaintiffs in the amount of $147,076.45, consisting of $139,737.20 in attorneys’ fees

and $7,339.25 in costs, (2) terminate the motion at docket entry 74, and (3) close the case.



SO ORDERED.
                                                     _________________________________
Date: October 29, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 5
